Citation Nr: 1814891	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  09-31 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an increased rating for posttraumatic stress disorder (PTSD), in excess of 70 percent.

2. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from March 1968 to December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, in September 2007 and March 2009.  

The September 2007 rating decision continued a 50 percent evaluation for PTSD that had been effectuated in an October 2005 rating decision (following an August 2005 Board decision).  The Veteran filed a timely notice of disagreement and a statement of the case was issued in April 2008, which assigned a 70 percent rating effective May 31, 2007.  The Board notes that although no substantive appeal was filed, a May 2008 letter sent by the RO in conjunction with the Veteran's claim for entitlement to TDIU noted that the issue of entitlement to an increased rating for PTSD was under appeal.  Inasmuch as the RO took actions to indicate to the Veteran that the issue was on appeal, the requirement that there be a timely substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  The March 2009 rating decision denied the claim for entitlement to a TDIU.  

The Veteran and his wife presented testimony at a videoconference hearing before a Veterans Law Judge (VLJ), now retired, in June 2010.  A transcript is of record.  The claims were remanded by the Board in April 2011 and December 2013 for additional development.  The Veteran was given an opportunity for a new hearing before a different VLJ, however he has declined such opportunity.  See November 2017 Letter from Robert Chisholm.

In a September 2015 decision, the Board: (1) granted a 70 percent rating prior to May 31, 2007 for PTSD; (2) denied a rating in excess of 70 percent for PTSD; and (3) denied entitlement to a TDIU.  The September 2015 rating decision effectuated the grant to 70 percent effective August 31, 2005.  The RO's reasoning for this effective date was because the claim, received on December 7, 2005, for increase of entitlement to PTSD was noted to have been within the period where the August 30, 2005 Board decision had not become final and binding.  The September 2015 Board decision found that medical evidence for the period following the August 30, 2005 decision order supported a higher evaluation of 70 percent disabling.  The current grant of entitlement is provided the day following the August 30, 2005 Board decision order.  

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision (Mem Dec) dated in June 2017, the Court vacated the Board's decision and remanded the issues back to the Board for further adjudication.  Essentially, the Court found that the Board erred when it found against total social impairment as per the 100 percent rating criteria, relying upon the fact that the Veteran still had contact with various family members.  The Court found that the Board failed to engage in a holistic analysis of the severity, frequency, and duration of the signs and symptoms listed in the rating criteria against those exhibited by the Veteran as per Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  Furthermore, the Court found that the Board failed to adequate analyze the positive evidence of record.  

The Veteran's attorney has submitted additional evidence subsequent to the CAVC's decision and has waived further regional office consideration of the evidence submitted and also has waived any VCAA notice errors.  See February 2018 Letter from Robert Chisholm.

FINDINGS OF FACT

1. For the period of the appeal, the Veteran's PTSD has more nearly approximated total occupational and social impairment.

2. A TDIU cannot be granted separately based on a single service-connected disability other than PTSD.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 100 percent for PTSD have been met for the period of the appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017). 

2. The claim for a TDIU has been rendered moot.  38 U.S.C.§ 7105 (2012); 38 C.F.R. § 4.16 (2017); Bradley v. Peake, 22 Vet. App. 280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating Analysis for PTSD

A. Applicable Law

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed below, the disability has not significantly changed and a uniform evaluation is warranted for the appeal period in question.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3.

B. Rating Schedule

The Veteran's PTSD (currently rated at 70 percent disabling) is rated under 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders. 

Under the general rating formula, a 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. 

A total schedular rating of 100 percent is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating mental disorders, it is not the symptoms, but the severity of their effects that determine the level of impairment caused by a psychiatric disorder.  61 F.R. 52695 (1996).  Accordingly, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the presence of the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In addition to requiring the presence of the enumerated symptoms, section 4.130 also requires that those symptoms have caused the specified level of occupational and social impairment.  Id. at 117-18.  However, the factors listed in the rating schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating, so the determination should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme, but should also be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126(a).

C. Discussion

On review, the next-higher rating of 100 percent is warranted as the Board finds that the Veteran's PTSD symptoms, on the whole, more nearly approximate total occupational and social impairment for the entirety of the appeal period.  

Specifically, the Board finds that the Veteran has experienced persistent inability to perform activities of daily living (including maintenance of minimal personal hygiene) and has demonstrated that he is in persistent danger of hurting himself or others, more nearly approximating total occupational and social impairment.  

In an October 2008 VA Form 21-4138, the Veteran's ex-wife reported that she and the Veteran had been married for 36 years and that over the past years she had watched him steadily deteriorate, to the point where his mental state was of extreme concern.  She reported that in the past, he had been the type of person to attempt to take care of himself, but now he had to be coaxed into bathing and even eating and it appeared the effort to do either was more than he could handle.  She reported that he rarely gets out of bed unless he has a VA appointment and even then it takes an extreme amount of effort, coaxing and, oftentimes, "brow beating."  

In a statement received in June 2012, the Veteran's ex-wife reported that the Veteran did not make any effort to keep himself clean and would not even eat if she did not bring him his meals.  He stayed in bed most of the time and had no interest in any activities other than occasionally reading.  She reported that she had to pay all the bills, balance the checkbook, and take care of any business matters.  

A June 2011 treatment note stated that the Veteran appeared "unkempt" and under nourished."  In September 2011, the Veteran reported that he had not really eaten or bathed in the past week, nothing that he appeared "disheveled" and "thin."  An October 2012 mental health case management note reported that the Veteran's estranged wife did the grocery shopping for him and cleaned the house and did the laundry and cooking.  The Veteran was encouraged to get out of house and do something, but he indicated he did not feel like it.  In a June 2014 statement, the Veteran reported that he had been totally isolated for the past two and a half years and that if it were not for his mother, he would not eat or have clean clothes.  

The Veteran was in persistent danger of hurting himself or others for the entire period of the appeal.  Even before that timeframe, he reported suicidal and homicidal tendencies; he had tried to commit suicide in 1998 or 1999 and it crossed his mind every day, at certain times worse than others.  In a statement received in December 2005, the Veteran's ex-wife reported that when she first met the Veteran, he was very quiet and extremely reserved, which she thought was shyness.  After drinking, which was every day for years, he was very easy to be made angry and the more he drank the more violent he became.  For the first several years they were married, the Veteran had nightmares and she would wake up to find him choking her and talking in Vietnamese.  On two occasions, she woke up to find that he had jumped through the window, and several times he would be on the floor.  She reports that the Veteran was obsessed with guns and kept them in every room of the house, which he did to that day.  She also indicates that for three to four years, he slept with a shotgun every night.  

A June 2011 VA mental health note that reported the Veteran was separated from his wife, who had a restraining order, and an August 2011 VA emergency department note that reported the Veteran had been beaten up by two men after he had words with them.  There are several different notations of suicidal ideations of record throughout the appeal period, such as in 2008 and 2011.  In September 2011, he presented to the emergency department with suicidal and homicidal ideation.  While the record shows that he has mostly denied suicidal intents or plans, it is clear that throughout the appeal period, the unpredictable episodes of violence make him a threat to himself or others.  

Socially, the record shows that the Veteran's PTSD symptoms more nearly approximate total social impairment.

In a December 2008 VA Form 21-4138, the Veteran's ex-wife reported that since February 2008, his condition had seriously declined as he only left the house to go to the doctor, would not answer the telephone or the door, and went into his bedroom when someone comes to see him.  He had stopped watching television or using the computer, which were things he used to enjoy doing.  She also reported that he used to read quite a bit, but no does very little of that.  She indicated that she was deeply concerned for his welfare.  

In June 2010, the Veteran reported that he avoids people; that he finds it extremely difficult to make any kind of decision; that for the past two years he had not gone out (only going in the yard and not going anywhere but to the VA facilities); and that he did not talk to anyone except his wife and daughter.  He described a typical day to include only reading and watching television.  The Veteran also testified that he had not had friends over in a couple years and did not encourage them to come anymore.  When his wife's relatives come to visit, he ignored them.  The only people he had contact with were his wife, mother, daughter, and VA providers.  In a June 2014 statement, the Veteran reported that he had been totally isolated for the past two and a half years and that were it not for his mother, he would not eat or have clean clothes.  

In another June 2014 statement, the Veteran reported that his condition meets all the criteria for the 100 percent rating, to include inability to function at work, panic, depression, and occasional outbursts of temper.  For that reason, he had not attended any family functions or had any interaction with his siblings or their families for years.  

While it is clear that the Veteran maintains some ties with people, he limits his social interactions to family, including his ex-wife, and VA professionals.  The severity, frequency, and duration of his symptoms, as described above, are such that he exhibits total social impairment.  Because of his inability to care for himself and because he cannot be trusted not to harm himself or others, he essentially has total social impairment.  

The record evidence also demonstrates that the severity, frequency, and duration of the Veteran's PTSD symptoms results in complete and total occupational impairment.  The Veteran's affidavit from November 2017 describes the impact of his PTSD and how he had to stop work as a mechanic since 1998 because of suicidal ideations and his inability to interact with people.  Certified Rehabilitation Counselor, A.B., provided a vocational opinion discussion how the Veteran has not been employable because of his social isolation, difficulty with appropriate social interactions, frequent trauma recollections, agitation, impulsivity, irritability, and inability to concentrate, which impeded his ability to carry out simple instructions.  Any homicidal ideation would not be tolerated by an employer due to the risks of endangering fellow employees or customers.  This opinion is consistent with the symptoms displayed on record.

For all of these reasons, the Board finds that, on the whole, the Veteran's PTSD symptoms more nearly approximate total social and occupational impairment given the severity, frequency, and duration (i.e., over a decade, on and off) of the symptoms.  A 100 percent rating for PTSD is warranted for the entire appeal period.

II. TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Veteran in this case contends that he is prevented from obtaining and maintaining substantially gainful employment due to service-connected disabilities, specifically the PTSD.  In this regard, the Veteran initially asserted his service-connected PTSD and bilateral hearing loss prevented him from securing or following any substantially gainful occupation; that he had last worked full time in April 1998; and that his PTSD made him angry and he just could not get up to go to work.  The Veteran reported he last worked for Murphy Ford as a mechanic; that he left his last job because of his disability; that he had not tried to obtain employment since he became too disabled to work; that he had completed four years of high school; that he did not have any other education or training before he was too disabled to work; and that he did not have any education or training since he became too disabled to work.  See December 2005 VA Form 21-8940.  In VA Forms 21-8940 dated in April 2008 and October 2008, the Veteran limited his claim for entitlement to a TDIU on the basis of his PTSD.

In a March 2009 VA Form 21-4138, the Veteran asserted that his PTSD, pain, and medications make it impossible for him to work.  In his August 2009 VA Form 9, the Veteran reported that the mental health doctor and social worker who treat him for his PTSD both agree that he is not able to obtain gainful employment because of his PTSD.  The Veteran also asserted that he cannot function well enough to perform any means of regular employment.  In June 2014 statements in support of claim, the Veteran reported that any form of work would be impossible because of his PTSD and anxiety and that his condition meets all the criteria for the 100 percent inability to function at work including panic, depression and sometimes outbursts of temper.  

The Veteran, pursuant to this Board decision, is now in receipt of a 100 percent schedular rating for PTSD, the underlying and predominant service-connected disability for the TDIU claim, for the entirety of the appeal period.

VA's duty to maximize benefits requires it to assess all of a claimant's service-connected disabilities to determine whether any combination of the disabilities establishes eligibility for special monthly compensation (SMC) under 38 U.S.C. § 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  In Bradley, 22 Vet. App. 280, the Court held that 38 U.S.C. § 1114(s) permits a TDIU rating based on a single disability to satisfy the statutory requirement of a "total" rating.  When a veteran is awarded TDIU based on a single disability and receives schedular disability ratings for other conditions, SMC based on the statutory housebound criteria may be awarded so long as the same disability is not counted twice, i.e., as a basis for TDIU and as a separate disability rated 60 percent or more disabling.  See 75 Fed. Reg. 11,229, 11,230, Summary of Precedent Opinions of the VA General Counsel (March 10, 2010) (withdrawing VAOPGCPREC 6-1999 in light of Bradley, 22 Vet. App. at 280). 

A veteran with a 100 percent schedular disability rating for a single service-connected disability could also obtain a TDIU on a single separate disability (though not on multiple service-connected disabilities), in order to meet the SMC requirements (100 percent rating plus 60 percent rating).  A TDIU could meet the SMC requirements by either: a) increasing a single disability rating of less than 60 percent to at least 60 percent (in a case where a separate 100 percent rating is already established), or b) increasing a single disability that is less than 100 percent to a "total" (100 percent) rating, in a case where there is already established a combination of other ratings that meet the separate 60 percent rating requirement for SMC.  See Buie, 24 Vet. App at 249-50.

In this case, in addition to the 100 percent schedular disability rating for PTSD, the Veteran is service connected for tinnitus (10 percent) and bilateral hearing loss (10 percent from December 2000, then noncompensable as of August 8, 2007), which combine to 20 percent (at the most), or 10 percent for the period of the appeal where he is noncompensable for hearing loss, exclusive of the 100 percent rating for PTSD.  As discussed above, because a 100 percent schedular disability rating has been assigned for the service-connected PTSD, multiple disabilities may not be used to establish entitlement to a TDIU; rather, entitlement to a TDIU - in order to raise a single disability rating of less than 60 percent to at least 60 percent to meet the SMC requirements (100 percent rating plus 60 percent rating) - must be based on a single service-connected disability other than the service-connected PTSD.  See id.  The evidence of record does not reflect that the Veteran is unable to secure and follow a substantially gainful occupation by reason of any single service-connected disability other than PTSD.  Nor has the Veteran alleged otherwise.  See November 2017 Veteran's Affidavit (explaining how PTSD symptoms make him unemployable); February 2018 Letter from Robert Chisholm.  The Board notes that while arguments for a TDIU were made generally about his service-connected disabilities, the predominant reason for the TDIU, as asserted by the Veteran and A.B., was because of his PTSD.  See January 2018 A.B. Opinion.

Notwithstanding the schedular 100 percent rating assigned for PTSD, none of the other service-connected disabilities alone meets the criteria for the assignment of a TDIU during the time period on appeal, nor has any other single service-connected disability been indicated to render the Veteran unable to secure or follow a substantially gainful occupation.  In this case, to award a separate TDIU rating, in addition to the schedular 100 percent rating based on PTSD, would result in duplicate counting of disabilities.  38 C.F.R. § 4.14.  As such, the Board finds that a TDIU could not assist the Veteran in meeting the criteria for SMC under 38 U.S.C.A. § 1114(s) and the assignment of a total schedular rating for PTSD renders the TDIU claim moot.  Sabonisv. Brown, 6 Vet. App. 426 (1994).  



ORDER

A 100 percent disability rating for PTSD is granted.

The appeal for a TDIU, having been rendered moot, is dismissed.



____________________________________________
S.B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


